Judgment, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about April 16, 1999, which, in a proceeding to annul respondent New York City Board of Standards and Appeals’ approval of a property owner’s application for a modification of a zoning variance, granted respondent’s cross motion to1 dismiss the petition as time-barred, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 31, 1999, which deemed petitioner’s motion “for reargument and or renewal” to be one for reargument only, and, so considered, denied the motion, unanimously dismissed, without costs, as taken from a nonappealable order.
Petitioners’ claim that respondent’s resolution of September 16, 1997 did not approve the operation of a food court is refuted by evidence that the property owner’s application for a reduction in size of the proposed enlargement of an existing commercial structure was supported by plans submitted on September 5 that included a food court, and by the wording of the resolution, which granted the application on condition that the premises be maintained in compliance with the drawings submitted with the application. Particularly persuasive as to whether the food court was considered on the application that was decided in the September 16, 1997 resolution is the evidence of its discussion at the Community Board meeting held on September 8. Accordingly, the 30-day Statute of Limitations was properly held to run from September 16, 1997 (Administrative Code of City of NY § 25-207 [a]). We have considered and rejected petitioners’ other arguments. Concur — Rosenberger, J. P., Nardelli, Andrias, Saxe and Buckley, JJ.